DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the core wire repeatedly plastically deformable without breaking to retain at least the posterior portion in a shape” renders claims 1-8 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 270 (reference application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/231, 273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the electrically conductive path including at .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “circuitry communicatively coupleable to a power source, the circuitry housed by the second arm” renders claims 1-8 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 279 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041).
Regarding claim 1, Sugihara discloses, an apparatus (Figs. 1-7B, 15A-16 and 19), comprising: 
a front eyeglass frame (Paragraph 0112), including: a first rim (Paragraph 0112 and 20), a second rim (Paragraph 0112 and 30), and a bridge (Paragraph 0112) that physically couples the first rim and the second rim; 
a first arm (10, 12) coupled to the first rim and having a first temple portion (10), the first temple portion including an anterior portion “SA1”, a posterior portion “SA2”, and a first hinge (“CF1” and “CP1”) between the anterior portion and the posterior portion of the first arm (Paragraph 0180); 
a second arm (20, 22) coupled to the second rim and having a second hinge (Paragraph 0180 and see “CF2”, “CP2”); 
a radio (14, 20, 330) operable to at least one of receive or transmit wireless signals (Paragraphs 0114 and 0125); 
a core wire (“CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4” and “TP1-TP4”) housed in the first arm and that extends along at least a portion of the posterior portion of the first temple portion, the core wire communicatively coupled to the radio as an antenna; and 
an electrically conductive path (“LB1-LB4” and “LC1-LC2”) electrically connecting the radio and the core wire, wherein the first hinge is electrically isolated from the electrically conductive path (note; The Examiner interprets that if the hinge was not electrically isolated from the electrically conductive path the Examiner interprets that the electrically conductive path being in contact with the hinge would possibly short out.  Also, if the hinge were not isolated 
	Sugihara does not disclose the electrically conductive path passing through the first hinge.
	Chou teaches, from the same field of endeavor that in an apparatus (Figs. 2a-h) that it would have been desirable to make the electrically conductive path (12, 12’, 43) passing through the first hinge (see 35, 351, 352).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrically conductive path passing through the first hinge as taught by the apparatus of Chou in the apparatus of Sugihara since Chou teaches it is known to include this feature in an apparatus for the purpose of providing a lightweight apparatus with reduced size. 
	In addition, the Examiner interprets that Chou teaches the first hinge is electrically isolated from the electrically conductive path because the wire groove 12’is away from and separate from 351, 352, and 353 and that the metal pin 353 would cause the electrically conductive path to short out if it were in contact with the electrically conductive path.  
Regarding claim 2, Sugihara in view of Chou discloses and teaches as set forth above, and Sugihara further discloses, the electrically conductive path includes a conduit (see “LB1-LB4” and “LC1-LC2”), the conduit comprising one of a flexible coaxial cable and a flexible shielded trace (see “LB1-LB4” and “LC1-LC2” and associated text). 
Regarding claim 3, Sugihara in view of Chou discloses and teaches as set forth above, and Sugihara further discloses, the core wire is repeatedly plastically deformable without 
Regarding claim 5, Sugihara in view of Chou discloses and teaches as set forth above, and Sugihara further discloses, the radio is operable to at least one of receive or transmit wireless signals at a first wavelength (14, 20, 330), and the core wire has a length that is at least approximately equal to a reciprocal of an integer of the wavelength (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).
Regarding claims 6-7, Sugihara in view of Chou discloses and teaches as set forth above, and Sugihara in view of Chou does not explicitly disclose the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters for the purpose of providing a reliable apparatus that effectively transmits signals with reduced noise.
Furthermore, the Examiner points out that it would have been obvious to one of ordinary skill in the art before the effective filing date to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041) as applied to claim 1 above, and further in view of Specht et al. (US 5,528,320).
Sugihara in view of Chou remains as applied to claim 1 above.
Sugihara in view of Chou does not explicitly disclose the first hinge is plastic.
Specht teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the first hinge is plastic (Col. 1, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first hinge is plastic as taught by the apparatus of Specht in the combination of Sugihara in view of Chou since Specht teaches it is known to include this feature in an apparatus for the purpose of providing a low cost and easy to manufacture hinge.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041) as applied to claim 1 above, and further in view of Howell et al. (US 2007/0046887).
Sugihara in view of Chou remains as applied to claim 1 above.
Sugihara in view of Chou does not disclose at least a piece of the posterior portion is metal, and is coupled to a ground.
Howell teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make at least a piece of the posterior portion is metal, and is coupled to a ground (Paragraphs 0064 and 0139).
.
Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments that Sugihara nor Chou disclose or render obvious “the first hinge is electrically isolated from the electrically conductive path.  The Examiner points out that Sugihara discloses the first hinge (“CF1” and “CP1”) is electrically isolated (see Figs. 1-7B, 15A-16 and 19) from the electrically conductive path (see “LB1-LB4” and “LC1-LC2”). The Examiner interprets that if the hinge was not electrically isolated from the electrically conductive path the Examiner interprets that the electrically conductive path being in contact with the hinge would possibly short out.  Also, if the hinge were not isolated from the electrically conductive path the electrically conductive path could possibly be damaged by being pinched within the hinge when the hinge is moved.  This is evidenced by Willey (US 2012/0262667) that discloses that when electrically conductive path being in contact with the hinge would possibly cause electrical shorts (Para. 0080, lines 24-28 and Para. 0097, lines 1-6) and if the hinge were not isolated from the electrically conductive path the electrically conductive path could possibly be damaged by being pinched within the hinge when the hinge is moved (Para. 0080, lines 24-28 and Para. 0097, lines 1-6). Also, Willey et al. (US 2013/0070198) that discloses that when electrically conductive path being in contact with the hinge would possibly cause electrical shorts (Para. 0067 and 0072) and if the hinge were not .
Furthermore, the Examiner interprets that Chou teaches the first hinge is electrically isolated from the electrically conductive path because the wire groove 12’is away from and separate from 351, 352, and 353 and that the metal pin 353 would cause the electrically conductive path to short out if it were in contact with the electrically conductive path.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/04/2021